DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihisa et al (JP 2018075830 A).
Regarding claim 1; Yoshihisa et al discloses a display control device comprising: 
a controller (CPU 54 @ figures 1 and 6), 
5the controller (CPU 54 @ figures 1 and 6) configured to carry out: 
a storage unit (52 @ figure 1) for processing in which inspection results of an imaging unit (51a @ figure 1) of an extraction unit (51 @ figures 1 and 6 and paragraph 5 in page 2: e.g., The extraction unit 51 includes an appearance measurement unit 51a that measures the appearance of the molded product 11. The appearance measurement unit 51a includes, for example, an imaging unit or camera that captures an image of the molded product 11 and an image processing unit that performs image processing on the image captured by the imaging unit. By image processing of the molded product 11, the size, shape, color, etc. of the molded product can be measured) are stored in a memory (paragraph 7 in page 3: e.g., The memory | storage part 52 and the process part 53 are comprised with the computer 54, for example. The computer 54 includes a CPU (Central Processing Unit), a storage medium such as a memory, an input interface, and an output interface), the inspection results from the imaging unit (51a @ figures 1 and 6) being each obtained by an inspection of each of a plurality of molds (11 @ figure 1) conveyed along a conveyance path (30 @ figure 1), the inspection (51a @ figures 1 and 6) being 10carried out based on image data containing each of the plurality of molds (11 @ figure 1 or 11A, 11B, 11C @ figure 2 and paragraph 5 in page 4: e.g.,  the extraction unit 51 extracts features for separating the plurality of molded products 11 molded by the one injection molding machine 10 according to the quality of the molded products 11) as a subject; 
a determination (processing unit 35 @ figure 1 and paragraph 7 in page 3: e.g., The processing unit 53 compares the feature extracted by the extraction unit 51 with the feature stored in the storage unit 52 after the start of molding. Specifically, first, the processing unit 53 determines whether or not a feature that matches the feature extracted by the extraction unit 51 is stored in the storage unit 52. When there are a plurality of features extracted by the extraction unit 51, it is determined whether or not a combination of a plurality of features that matches the combination of the plurality of features is stored in the storage unit 52) for processing in which one or more molds (11 @ figure 1) satisfying a predetermined condition (paragraphs 7-9 in page 2: e.g., When the molded product 11 is a non-defective product, the dimensions and shape of the molded product 11 coincide with the target values… when the molded product 11 is a defective product, the size and shape of the molded product 11 may deviate from the target values) of a positional relation to a display are determined from among the 15plurality of molds (11 @ figures 1-2) conveyed along the conveyance path (30 @ figures 1-2); and 
a display control (64 @ figure 6) of the controller (54 @ figures 1 and 6) for processing in which one or more inspection results of the respective one or more molds (11 @ figures 1-2) from the imaging unit (51a @ figures 1 and 6) having been determined in the determination process are displayed on the display (paragraph 3 in page 4: e.g., the processing unit 53 determines whether or not a feature that matches the feature extracted by the extraction unit 51 is stored in the storage unit 52. When the feature that matches the feature extracted by the extraction unit 51 is not stored in the storage unit 52, the processing unit 53 stores the feature extracted by the extraction unit 51 in the storage unit 52 as a new feature. Therefore, the trouble of storing the features used for the comparison determination in the storage unit 52 before the start of molding can be omitted, and molding can be started easily). See figures 1-9
Regarding claim 4; Yoshihisa et al discloses 5 the controller (54 @ figures 1-2) is configured to further carry out a position determination process (paragraph 4 in page 6: e.g., The candidate positions P1 to P5 of the transport destinations of the molded products 11A to 11C may be stored in the storage unit 52 before the molding is started) in which a position of the 10display (P1 to P5 @ figures 1-2) is determined.  
Regarding claim 5; Yoshihisa et al discloses 15the controller (54  @figure 2) is configured to further carry out an output process (output interface 704 @ figure 3) in which all or part of the inspection results of the individual molds (11A, 11B, 11C @ figure 2), which inspection results of the imaging unit (51a @ figure 2) are stored in the memory (52 @ figure 2), are outputted to another display (750 @ figure 3) different from the display (760 @ figure 3).  
Regarding claim 6; Yoshihisa et al discloses 20the inspection results are inspection results each 25obtained by the inspection (51a @ figures 1-2) which is performed on aSNT20295/US - 82 - corresponding one of the molds (11 @ figures 1-2) for mold drop (20  @figure 1) by analyzing the image data of the imaging unit (51a @ figure 1), and in a case where the corresponding one of the molds (11 @ figure 1) is such that a region in which a mold drop (11 @ figure 1) has been detected 5in an image represented by the image data (51a @ figure 1) is contained in predetermined local regions (51a, 51b, 5c @ figure 1), the controller (54 @ figure 1) evaluates that a casting formed with use of the corresponding one of the molds (11 @figure 1) is irreparable (paragraph 4 in page 2: e.g., molding defects that deteriorate the quality of the molded product 11 include burrs, shorts, overpacks, sink marks, warpage, foreign matter contamination, burning, and yellowing).  
Regarding claim 7; Yoshihisa et al discloses 10the controller (54 @ figures 1-2) comprises: at least one processor (CPU) configured to carry out each of 15the foregoing processes in accordance with a predetermined program and at least one memory storing the program (paragraph 7-8 in page 3: e.g., the computer 54 includes a CPU (Central Processing Unit), a storage medium such as a memory, an input interface, and an output interface. The computer 54 realizes various functions by causing the CPU to execute a program stored in a storage medium. The storage medium corresponds to the storage unit 52, and the CPU corresponds to the processing unit 53).  
Regarding claim 8; Yoshihisa et al discloses a computer-readable non-transitory storage medium storing a control program for controlling the display control device, wherein the control program causing the controller to carry out each of the foregoing processes (paragraph 10 in page 14: e.g., The control device 700 is configured by a computer, for example, and includes a CPU (Central Processing Unit) 701, a storage medium 702 such as a memory, an input interface 703, and an output interface 704 as shown in FIGS. The control device 700 performs various controls by causing the CPU 701 to execute a program stored in the storage medium 702).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa et al (JP 2018075830 A) in view of Uchiyama (US 2016/0346979).
Regarding claim 2; Yoshihisa et al discloses 20all of feature of claimed invention except for identification information and position information 25are stored in the memory such that the identificationSNT20295/US -80 - information and the position information are associated with each other, wherein the identification information identifies each of the molds, and the position information indicates a position of each of the molds on the conveyance 5path, the controller is configured to further carry out an update process in which, each time the plurality of molds are moved on the conveyance path, the position information which is associated with the identification 10information of each of the molds is updated, and in the determination process, the controller determines, to be the one or more molds satisfying the predetermined condition, one or more molds with which the position information indicative of a position in the vicinity 15of the display is associated. However, Uchiyama teaches that it is known in the art to provide identification information mold (14 @ figure 1) and position information mold from a position detection means (20 @ figure 1) 25are stored in the memory (molding data storage means 12 @ figure 1) such that the identificationSNT20295/US -80 - information and the position information are associated with each other (paragraph [0035]: e.g., the position detection means 20 detects a position of the conveyance part at that time as a first position of the conveyance part and transmits the information on the first position of the conveyance part to the molding data storage means 12. The molding data storage means 12 to which the information on the first position of the conveyance part has been transmitted stores the transmitted information on the first position of the conveyance part in association with the molding data regarding the molded article 14 as a set.), wherein the identification information identifies each of the molds (14 @ figure 1), and the position information (paragraph [0035]) indicates a position of each of the molds (14 @ figure 1) on the conveyance 5path (40 @ figure 1), the controller (control mean and paragraph [0050]: e.g., a control means that centrally controls the injection molding apparatus 10, the conveyor 40, and the inspection device 30 may be provided to store the molding data and the inspection data in association with each other as a set on the control means. All of the molding data, the inspection data, the first position of the conveyance part, and the second position of the conveyance part may be obtained in the injection molding apparatus 10 to store the molding data and the inspection data in association with each other as a set on the injection molding apparatus 10. All of the molding data, the inspection data, the first time, and the second time may be obtained in the inspection device 30 to store the molding data and the inspection data in association with each other as a set on the inspection device 30) is configured to further carry out an update process in which, each time the plurality of molds (14 @ figure 1) are moved on the conveyance path (40 @ figure 1), the position information which is associated with the identification 10information of each of the molds (14  @figure 1 and paragraph [0045]: e.g., These processes are repeated every time the molded article 14 is conveyed and inspected by the inspection device 30 at the molded article inspection position B) is updated, and in the determination process (18 @ figure 1), the controller (control means and paragraph [0050]) determines, to be the one or more molds satisfying the predetermined condition, one or more molds (14 @ figure 1) with which the position information (A @ figure 1) indicative of a position (B @ figure 1) in the vicinity 15of the display is associated. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the display control device of Yoshihisa et al with limitation above as taught by Uchiyama for the purpose of improvement of the quality of the molded articles is facilitated.
Regarding claim 3; Yoshihisa et al discloses 20all of feature of claimed invention except for 20the controller is configured to further carry out an obtaining process in which identification information assigned to one or more molds located in the vicinity of the display is obtained, and in the determination process, the controller 25determines, to be the one or more molds satisfying theSNT20295/US - 81 - predetermined condition, the one or more molds to which the identification information having been obtained in the obtaining process is assigned. However, Uchiyama teaches that it is known in the art to provide the controller (control mean and paragraph [0050]) is configured to further carry out an obtaining process in which identification information (e.g., processing molding data in figure 2A) assigned to one or more molds (14 @ figure 1) located in the vicinity of the display is obtained, and in the determination process (18 @ figure 1), the controller (control mean and paragraph [0050]) 25determines, to be the one or more molds (14 @ figure 1) satisfying theSNT20295/US - 81 - predetermined condition, the one or more molds (14 @ figure 1) to which the identification information (figure 2A) having been obtained in the obtaining process is assigned. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the display control device of Yoshihisa et al with limitation above as taught by Uchiyama for the purpose of improvement of the quality of the molded articles is facilitated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Shiraishi (US 2017/0165891) discloses an injection molding system includes a plurality of inspection apparatuses for inspecting molded article quality, a unit that transports a molded article molded by an injection molding machine, a molded article containment unit that is provided for each of types of post-treatment operations needed for the molded article.
2) Nishida et al (US Patent No. 6,615,159) discloses a method and system is provided to determine or estimate components that may have to be maintained before a molding system that has those components is caused to be stopped by problems with those components.
3) Ito et al (US Patent No. 5,075,051) discloses a molding apparatus transfers plural molds in succession through a temperature elevating step, an injection molding step, pressurized cooling step and a molded article removing step. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 26, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886